Per Curiam:

This action was commenced in the district court of Marshall county to recover a balance claimed to be due on the sale of a farm. Laura L. Ewing sold the farm to James White. He went into possession after payment of a part of the purchase price, and then refused to pay the balance. Mrs. Ewing then commenced this action to recover the remainder. *811She claims that she sold the farm for $11,200, and that only $10,400 had been paid before she commenced this action, leaving $800 due. White claims that the farm was to, contain 140 acres, for which he was to pay $80 an acre, but it only contained 130 acres, and that he did not want to pay for the ten acres that were deficient, hence the refusal to pay more.
The case was tried to a jury, and it settled the only dispute between the parties and settled it in favor of the plaintiff. The only error pointed out was that the jury did not find the facts correctly. Of course, where a jury settles a question of fact and the trial court approves the finding, there is nothing .left for this court to do. The judgment is affirmed.